[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISSOLVE PRE-JUDGMENT REMEDY, AND MOTION FOR MODIFICATION OF PRE-JUDGMENT REMEDY
In this case, the defendants (Viels ) move to dissolve the attachment on real estate obtained ex-parte by the plaintiffs (Annullis ), while the Annullis' claim the equity in the attached property is inadequate and they seek to further attach additional property owned by the Viels.
(Reference is made to the Memorandum of Decision in Docket No. 43452, Douglas G. Viel, et al vs. Frederick C. Annulli, et al.)
Briefly, the Viels purchased a Dairy Queen business from the Annullis' on or about March 14, 1988. In connection therewith the Viels signed a Purchase and Sale Agreement, a promissory note, a security instrument, and a lease. By the end of 1988, the Viels were having difficulty paying rent and in January, 1989, a months rent was taken from the security deposit. A payment on the note of some $32,000.00 was due in March 1989 which was not paid. (Pursuant to an acceleration clause, the entire note became due upon non-payment of an installment. With the Viels in breach, the Annullis CT Page 3008 repossessed certain secured personal property, which was subsequently sold at auction and a credit accordingly given to the Viels.
The ex parte attachment was in the amount of $160,000.00. The promissory note was in the amount of $130,000.00 with interest at 8%. There is also a claim for unpaid rent in the amount of $3000.00. No part of the note has been paid.
The Court finds there is sufficient evidence to establish the validity of the Annullis' claim as a matter of probability. The Viels have, in effect, raised some counter allegations in Docket No. 43452, which has been consolidated with the instant case, and the Court addressed those in the cross-memorandum.
It appearing to the Court that the equity in the property presently under attachment is insufficient to satisfy the probable damages, the plaintiffs are granted a supplemental attachment upon real estate owned by the Viels in Keningston, Connecticut.